DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a width a notch of the one or more notches being equal to or greater than a width of a portion of the moving part adjacent to the notch” (Claim 1)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly amended claim adds the limitation ““a width a notch of the one or more notches being equal to or greater than a width of a portion of the moving part adjacent to the notch”.  The Remarks section of the response filed 07/28/2021 state the new limitation is supported by Figures 3 and 4 of the disclosure.

 “On FIG. 3, the reference R6 designates the radius of the moving part 6, measured at the main body of the moving part 6 where the notches 30 are formed. The reference w30 designates the angle between the opposite edges of a notch 30. For example, the angle w30 is measured at the edge 32. The reference l30 designates the width of a notch 30.” .  
As show in reproduced Figure 3 below there is no support for the width l30 being larger than equal to or greater than a width of a portion of the moving part adjacent to the notch.

    PNG
    media_image1.png
    599
    597
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mossman et al. [US 2,539,547].
Claim 1, Mossman et al. discloses an electromagnetic actuator [figure 1], comprising: a fixed body [10]; a moving part [11] configured to form  a magnetic core of the actuator and to move with respect to the fixed body between a retracted position and a deployed position; a magnetic piece configured to form  a permanent magnet [19] that generates a first magnetic force to hold the moving part in the retracted position; and a coil [13] configures to generate a second magnetic force opposed to the first magnetic force when the coil is supplied with an electrical excitation current, wherein one or more 
Claim 2, Mossman et al. discloses the electromagnetic actuator according to claim 1, wherein the moving part is made of an iron-silicon alloy [silicon steel; col. 2 lines 41-45]. 
Claim 4, Mossman et al. discloses the electromagnetic actuator according to claim 2, wherein the moving part is manufactured according to a metal injection moulding method. The Examiner notes that the limitation of “the moving part is manufactured according to a metal injection moulding method” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Claim 10, Mossman et al. discloses an electrical switching device including a switching mechanism [22/25/29/30] and an electromagnetic actuator coupled to the switching mechanism, wherein the electromagnetic actuator is according to claim 1 [figure 1]. 


Claims 1, 5-7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. [US 2018/0195482].
Claim 1, Zhang et al. discloses an electromagnetic actuator [200/300], comprising: a fixed body [202,210/302,310]; a moving part [404a/404b] configured to form a magnetic core of the actuator and to move with respect to the fixed body between a retracted position and a deployed position [paragraph 0060]; a magnetic piece [208/308] configured to form a permanent magnet that generates a first magnetic force to hold the moving part in the retracted position [paragraph 0057]; a coil [206] configured to generate a second magnetic force opposed to the first magnetic force when the coil is supplied with an electrical excitation current; wherein one or more notches [420] are formed in the moving part [figures 4a and 4b; paragraph 0060], a width a notch of the one or more notches being equal to or greater than a width of a portion of the moving part adjacent to the notch [considered new matter; therefore this limitation has not been considered as per drawing objection and 112(a) rejection above].
Claim 5, Zhang et al. discloses the electromagnetic actuator according to claim 1, wherein each of the one or more notches is formed in a radial direction with respect to a center of the moving part [figures 4a and 4b].
Claim 6, Zhang et al. discloses the electromagnetic actuator according to claim 5, wherein the one of more notches include between 1 and 10 [figures 4a and 4b]. 
Claim 7, Zhang et al. discloses the electromagnetic actuator according to claim 5, wherein an angle between opposite edges of a same notch of one or more notches is greater than or equal to 5⁰ and less than or equal to 50⁰  [figure 4a and 4b]. 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [US 2018/0195482] in view of Mossman et al. [US 2,539,547].
Claim 2, Zhang et al. discloses the electromagnetic actuator according to claim 1, with the exception of the moving part is made of an iron-silicon alloy. 
Mossman et al. teaches an electromagnetic actuator wherein a moving part is made in iron-silicon alloy [silicon steel; col. 2 lines 41-45] because of its low hysteresis and eddy current losses.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the moving part of Zhang et al. from silicon steel as taught by Mossman et al. in order to adjust its electrical and magnetic properties [Mossman et al. col. 2 lines 41-45].
Claim 4, Zhang et al. as modified discloses the electromagnetic actuator according to claim 2, wherein the moving part is manufactured according to a metal injection moulding method. The Examiner notes that the limitation of “the moving part is manufactured according to a metal injection moulding method” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” .

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [US 2018/0195482] in view of Mossman et al. [US 2,539,547], as applied to claim 2 above, and further in view of Takahasi [US 2020/0336033].
Claim 3, Zhang et al. as modified discloses the electromagnetic actuator according to claim 2, with the exception of the mass concentration of silicon in the alloy is greater than or equal to 2% and less than or equal to 6.5%.
Takahasi teaches an electromagnetic machine which uses silicon steel which is an alloy of 3% silicon added to iron [paragraph 0324].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the silicon steel of Zhang et al. as modified from 3% silicon as this was a well-known silicon steel formulation as taught by Takahasi [paragraph 0324], since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 11, Zhang et al. as modified discloses the electromagnetic actuator according to Claim 3, wherein Takahasi teaches that the mass concentration of silicon in the iron-silicon alloy is greater than or equal to 2.5% and less than or equal to 3.5% [paragraph 0324].

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mossman et al. [US 2,539,547] in view of Takahasi [US 2020/0336033].
Claim 3, Mossman et al. discloses  the electromagnetic actuator according to claim 2, with the exception of the mass concentration of silicon in the alloy is greater than or equal to 2% and less than or equal to 6.5%. 
Takahasi teaches an electromagnetic machine which uses silicon steel which is an alloy of 3% silicon added to iron [paragraph 0324].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the silicon steel of Mossman et al. from 3% silicon as this was a well-known silicon steel formulation as taught by Takahasi [paragraph 0324], since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 11, Zhang et al. as modified discloses the electromagnetic actuator according to Claim 3, wherein Takahasi teaches that the mass concentration of silicon in the iron-silicon alloy is greater than or equal to 2.5% and less than or equal to 3.5% [paragraph 0324].


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [US 2018/0195482] in view Hagen et al. [US 7,750,772]
Claim 12, Zhang et al. discloses the electromagnetic actuator according to claim 6, wherein the one or more notches include 8 notches [figure 4a].  Wherein Zhang et al. teaches that the number of notches can be more or less than 8 [paragraph 0060].
Zhang et al. fails to specifically teach that the one or more notches include 4 notches.
Hagen et al. teaches an electromagnetic drive comprising a winding with an iron core [5] which is energized to drive a moving part [6], wherein one or more notches [10] are formed in the moving part [6; figures 1-3], each of the one or more notches is formed in a radial direction with respect to a center [11] of the moving part [6, figure 3]; and the one of more notches [10] include 4 notches [figure 3].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the number of notches as suggested by Zhang et al. [paragraph 0060] to include 4 notches as taught by Hagen et al. to adjust the weight and/or eddy current characteristics of the moving part, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD ROJAS/           Primary Examiner, Art Unit 2837